Citation Nr: 1622421	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO. 10-14 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with headaches and earaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1969 to July 1973, and was awarded the Silver Star and Purple Heart among other medals.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in May 2008. 

By way of background, the RO initially granted service connection for TBI with headaches and earaches in the May 2008 rating decision, assigning a rating of 10 percent. In September 2008 correspondence, the Veteran requested a review of the assigned rating, stating that he believed he should be a 40 percent when considering the new regulations. See 73 Fed. Reg. 54,693  (Sept. 23, 2008) (eff Oct. 23, 2008). However, this statement was submitted prior to the effective date of the change in regulations, which allow for a Veteran to request review of his rating even without evidence of an increase in disability. Id. Further, the statement appears to have been accepted by the RO as a notice of disagreement, as when interpreted broadly, it expresses disagreement with the assigned rating. 

As the statement was filed prior to March 24, 2015, the new regulations governing the submission of notices of disagreement are not applicable. See 79 Fed. Reg 57,660 (eff. Mar. 24, 2015). As a valid notice of disagreement was filed, the claim currently on appeal stems from the initial grant of service connection. A February 2010 statement of the case again denied a rating in excess of 10 percent, and the Veteran timely perfected an appeal. 

The Board remanded the issues on appeal for additional development in November 2014. The requested examination having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). As part of that remand, the Board granted service connection for low back disabilities and denied claims of CUE in an October 1986 rating decision. The Veteran neither appealed nor requested reconsideration of the denied issues, and as such those issues are no longer on appeal.

As part of the above remand, the Board also remanded the issues of service connection for bilateral lower extremity peripheral neuropathy and left ear hearing loss. Service connection was then granted for these issues in a July 2015 rating decision. As this constitutes a full grant of the benefits sought on appeal as to those claims, they are no longer on appeal. AB v. Brown, 6 Vet. App. 35 (1993). Thus, the only issue remaining on appeal is entitlement to an increased rating for TBI.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, TDIU has been in effect since August 2002. As there is no point during the course of his current increased rating claim that the Veteran is not in receipt of TDIU, the issue cannot be raised by the record.

Likewise, when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including special monthly compensation (SMC). Akles v. Derwinski, 1 Vet. App. 118 (1991).  However, the Veteran is already in receipt of the housebound rating for the entire period on appeal. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran requires aid and attendance or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to further SMC at this time.

The Veteran and his girlfriend testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2014. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to October 23, 2008, the Veteran's TBI was manifested by moderate migraine-type headaches two to three times per week lasting several hours, moderate memory problems with respect to new information, moderate dizziness, sleep disturbance, moderate fatigue, loss of balance and clumsiness, mild slowed thinking, moderately decreased concentration and attention, delayed reaction time, photosensitivity, and irritability; but not by a diagnosis of a purely neurological disability, such as hemiplegia, epileptiform seizures or facial nerve paralysis. 

2. From October 23, 2008 forward, the Veteran's TBI has been manifested by headaches two to three times per week lasting several hours, concentration, short-term memory and decision making difficulties, tremors, dizziness, photosensitivity, and some impairment in speaking and writing; resulting in no greater than mild (Level 1) impairment of any cognitive function. 


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent prior to October 23, 2008 for TBI with headaches and earaches have not be met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a , Diagnostic Code 8045 (2007).

2. The criteria for an increased rating in excess of 10 percent from October 23, 2008 forward for TBI with headaches and earaches have not be met or approximated
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a , Diagnostic Code 8045 (2007 & 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran's Social Security Administration (SSA) and all identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in February 2008, May 2009, January 2013 and May 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations. 

The Board notes that the May 2009 examiner stated that the claims file was not reviewed. However, a failure to review the claims file does not automatically render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion as to the severity of the disability at the time of the examination. Id.; Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here the examiner noted the Veteran's subjective reports of symptomatology and conducted an objective examination. Further, the examiner noted that the Veteran supplied his medical records for review. Between the records provided, the Veteran's own statements and the objective examination, the examiner was apprised of sufficient facts to provide an opinion as to the severity of the TBI at the time. Therefore, the examination is adequate for rating purposes despite the lack of the claims file. 

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for TBI. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

The Veteran seeks a higher disability evaluation for his service-connected TBI.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) found at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's TBI with headaches and earaches is rated under Diagnostic Code 8045. As an initial matter, during the course of the appeal the regulations pertaining to the evaluation of TBI were amended. See 73 Fed. Reg. 54,693 (Sept. 23, 2008) (eff. Oct. 23, 2008). Where laws or regulations change while a claim is pending, the version most favorable to the Veteran applies, absent contrary Congressional or Secretarial intent. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991). 

In this case, the October 2008 amendment specifically provides that the new criteria shall apply to all applications for benefits received by VA on or after October 23, 2008, with the old criteria applying to applications received by VA before that date. The Veteran's claim was pending at the time of the October 2008 amendment. Thus, while the criteria in effect prior to October 23, 2008 may apply for the whole period on appeal, if more favorable to the Veteran, the new criteria may only be applied from October 23, 2008 forward. Accordingly, the Board will evaluate the Veteran's TBI under the old criteria prior to October 23, 2008, and then under both sets of criteria from October 23, 2008 forward, keeping in mind that the revised criteria may not be applied prior to the effective date of the change.

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911). 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007). Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304. Id. This 10 percent rating will not be combined with any other rating for a disability due to brain trauma. Id. Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. Id.

During the period prior to October 2008, the Veteran predominantly stated that his TBI was manifested by headaches occurring several times a week and ranging in severity. The Veteran is competent to report such lay observable symptomatology, and as there is no evidence that his statements are not credible they are entitled to probative weight. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with a February 2008 VA examination. The examiner noted complaints of moderate migraine-type headaches two to three times per week lasting several hours, moderate memory problems with respect to new information, moderate dizziness, sleep disturbance, moderate fatigue, loss of balance, clumsiness, mild slowed thinking, moderately decreased concentration and attention, delayed reaction time, photosensitivity, and irritability.

On examination, muscle strength and tone was noted to be normal in all areas tested, although reflexes were diminished in all areas. Sensory function and cranial nerves were normal. Difficulty with tandem gait was present. The Veteran was noted to be oriented in all four spheres and had fluent speech. There were no issues with the autonomic nervous system, skin, or endocrine system. An October 2007 CT of the skull was noted to be normal. Overall the examiner provided a diagnosis of a mild TBI, with a 30 year history of headaches managed with medication. No diagnosis of a neurological disability associated with head trauma was provided. There is no evidence that the examiner was not competent or credible, and therefore the report is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

VA treatment records from this period generally reflect treatment for headaches. A November 2006 treatment record shows complaints of two to three headaches per week since an in-service concussion, with visual changes being denied at the time. A February 2007 record noted headaches two to three times per week lasting hours at a time. Severe pain in the temporal region radiating to the front was noted, as well as a complaint of occasional nausea with no vomiting, occasional photo- and phonophobia, and some spots. Visual changes, red eyes, and eye pain were denied. An April 2007 record noted a report of headaches and visual changes following an in-service concussion. A complaint of finger numbness was also made, but this was associated with a cervical spine issue. 

Based on the evidence of record, a rating in excess of 10 percent prior to October 23, 2008, under the criteria in effect at the time is not warranted. While the lay and medical evidence during this period documents a wide variety of subjective symptomatology, there is no evidence of a diagnosis of any purely neurological disability, such as hemiplegia, epileptiform seizures, facial nerve paralysis or another neurologic disability of a similar type and severity, associated with the TBI. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007). There is further no competent evidence of a diagnosis of multi-infarct dementia, which is required for an increased rating when symptoms are purely subjective in nature. Id. The rating criteria prior to October 23, 2008 clearly provide that subjective symptoms are to be rated at 10 percent and no higher barring a diagnosis of multi-infarct dementia. As such, a rating in excess of 10 percent for TBI prior to October 23, 2008, under the criteria in effect at the time is not warranted. Id.

From the October 23, 2008 amendment forward, Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: Cognitive, emotional / behavioral, and physical. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  This code is very complex, and is explained in full below.  In summary, however, the cognitive area of dysfunction has several subparts for consideration, and each of those subparts is assigned a numerical value depending on the symptoms experienced.  The ultimate rating is based on whichever one subpart has the highest number assigned.  The emotional/behavioral and physical areas of dysfunction are rated separately under appropriate diagnostic codes.

For the purposes of Diagnostic Code 8045, cognitive impairment is defined as decreased memory, concentration, attention, and executive function. Id. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Id. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Cognitive impairment is to be rated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id.

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction. Id. Subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, are to be rated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." Id. However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, should be rated under that code, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. Id.

Emotional/behavioral dysfunction is to be evaluated under the Schedule of Ratings for Mental Disorders when there is a diagnosis of a mental disorder. Id.; see also 38 C.F.R. § 4.130. When there is no diagnosis of a mental disorder, emotional / behavioral symptoms are to be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Id.

The list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury. Id. Residuals not listed that are reported on an examination are to be evaluated under the most appropriate diagnostic code. Id. Each condition should be rated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition are to be combined using the combined ratings table. Id.; see 38 C.F.R. § 4.25. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Regarding cognitive impairment and subjective symptoms, the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. They are: memory / attention / concentration / executive function; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. Id.

The table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." Id. However, not every facet has every level of severity. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Id. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. Id. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. Id.

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. Id. at Note 1. In such cases, do not assign more than one evaluation based on the same manifestations. Id. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. Id. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. Id.

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. Id. at Note 2. "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications and using a telephone. Id. at Note 3. These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair and using the toilet. Id.

The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. Id. at Note 4. This classification does not affect the rating assigned under Diagnostic Code 8045. Id.

From October 23, 2008 forward, the Veteran has consistently endorsed the presence of headaches of varying severity and duration, although generally occurring several times per week and lasting several hours at a time. During his testimony before the undersigned, the Veteran endorsed headaches lasting three hours at least, moderate short term memory loss and concentration impairment, problems with decision making, tremors, daily dizziness, photosensitivity, some impairment in speaking and writing, and isolationist tendencies. See February 2014 Hearing Transcript at 18-29. These statements are competent, and as there is no evidence they are not credible they are entitled to probative weight with respect to the severity of the Veteran's TBI. Jandreau, 492 F.3d 1372.

The Veteran's girlfriend also testified that the Veteran suffers from some short term memory loss, specifically the he will repeat himself or walk into a room and forget why he did so. February 2014 Hearing Transcript at 20, 22-23. As these are symptoms that are observable by a layperson third party, and there is no evidence the statements are not credible, they are entitled to probative weight. Id.

The Veteran was provided with several medical examinations during this period. The May 2009 examiner noted that based on the Veteran's description of his in-service incident the severity rating of his TBI would be mild. The examiner noted subjective complaints of headaches two times per week lasting up to three hours, and did not resemble migraine or cluster headaches. The headaches occur from the occipital to the frontal area and are unilateral. No ocular phenomena were noted, but vertigo twice per month was endorsed. The Veteran also reported moderate short term memory impairment, sleep disturbance, decreased attention span, difficulty concentrating, and occasional difficulty with judgement and decision making. Speech and swallowing difficulties were endorsed, as well as hypersensitivity to sound and light, irritability and restlessness. No endocrine, cranial nerve, dizziness, weakness, paralysis, or mobility impairment were reported. 

Concerning the objective examination portion of the report, in the free text section the examiner noted the Veteran's memory impairment to be mild in nature, with no other cognitive problems. There was no speech or swallowing difficulties. Upper and lower extremities were all noted to have strength of at least 4/5, with substantially reduced patellar and Achilles reflexes. Muscle tone was normal with no atrophy. Decreased sensory perception was noted particularly in the lower extremities. Gait testing revealed that the Veteran was moderately unstable, but did not fall.  (Notably, service connection for peripheral neuropathy of the lower extremities was separately granted in a July 2015 rating decision.)

Objective testing resulted in a score of 23 on the Mini Mental Status examination, which the examiner noted was border-line for organic brain syndrome. Some weakness with short term memory was noted. Psychiatric testing showed irritability but that reasoning was intact. No endocrine, autonomic, or other physical or cognitive dysfunctions were present. In his summation paragraph, the examiner noted that there was mild impairment of memory resulting in mild functional impairment. Otherwise the examiner found normal judgment, social interaction, orientation, motor activity, and visual orientation. The Veteran was noted to be able to communicate by spoken and written language, and to understand both.

When breaking down the Veteran's impairment into the specific areas directly contemplated by the rating criteria, the examiner noted a moderate impairment of memory, attention, concentration or executive functions resulting in moderate functional impairment, mildly impaired judgment, mostly normal motor activity, and occasionally inappropriate social interaction. The examiner also noted three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living or relationships, including intermittent dizziness, frequent headaches, tinnitus, insomnia and hypersensitivity to light and sound. One or more neurobehavioral effects that occasional interfere with, but do not preclude, interactions were present. Orientation, consciousness and visual spatial orientation were noted to be normal. 

Another examination was provided in January 2013. The examiner noted subjective complaints of severe daily headaches in the occipital and frontal areas, impaired concentration, word finding difficulties and trouble with mispronouncing words. On objective examination the examiner noted a complaint of mild memory loss attention, concentration or executive functions, but without objective evidence on testing. Judgment, orientation, motor activity, visual space orientation, communication and consciousness were all noted to be normal. Social interactions were noted to always be appropriate. 

Concerning subjective symptoms, the examiner endorsed subjective symptoms that do not interfere with work, instrumental activities of daily living or relationships, such as mild or occasional headaches and mild anxiety. Also present was one or more neurobehavioral effects that do not interfere with workplace or social interaction. With respect to additional residuals, the examiner noted that headaches, including migraine headaches, were present. The examiner indicated that his conclusions were based on neuropsychological testing conducted that month. Overall the examiner provided a diagnosis of a mild TBI. 

In conjunction, a headache examination was also conducted. The examiner provided a diagnosis of tension headaches characterized by constant pain on both sides of the head. The examiner further indicated that there were no non-headache symptoms present, such as nausea or vomiting, and that the headaches were not characterized by prostrating episodes. 

The most recent examination was provided in May 2015. The examiner noted subjective complaints of headaches without nausea or photophobia and concentration and memory problems. On examination the Veteran was found to have short term memory loss and difficulty concentrating. Judgment, social interactions, orientation, motor activity, visual spacial orientation, communication, and consciousness were all found to be normal. The examiner also found there to be no neurobehavioral effects, and noted only headaches and short term memory loss as associated symptoms.

The same examiner also conducted a headache examination. In that report the examiner noted the headaches most closely resembled tension headaches. The examiner noted that the Veteran reported approximately three headaches per week lasting less than one day, manifesting in the frontal area. The Veteran denied nausea or photophobia. Characteristic prostrating attacks were not found to be present. 

Based on the above evidence, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 10 percent from October 23, 2008 forward under either iteration of the rating criteria is warranted. As noted in the previous discussion, while the Veteran has complained of numerous subjective symptoms during this period there is no competent evidence of a diagnosis of a purely neurological disability associated with the Veteran's TBI, such as hemiplegia, epileptiform seizures, facial nerve paralysis or other disabilities of a similar severity, nor is there a diagnosis of multi-infarct dementia. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2007). As such, a rating in excess of 10 percent for TBI with headaches and earaches from October 23, 2008 forward is not warranted under the prior version of Diagnostic Code 8045. Id.

Concerning the new criteria effective October 23, 2008, the preponderance of the evidence is against a finding that the Veteran had a greater than Level 1 impairment in any cognitive area. As an initial matter, no VA examiner during the period on appeal has indicated that the Veteran had anything other than either normal or mild (Level 1) impairment with respect to judgement, social interaction, orientation, motor activity, visual spacial orientation, communication or consciousness. While the Board notes that the Veteran and his girlfriend have reported some difficulties with speech and decision making, these reports and their estimates concerning the severity of these impairments are outweighed by the findings of the VA examiners, who as noted all found the Veteran to have either normal or only mildly impaired speech or judgment based on objective testing and an examination of the Veteran. 

The Veteran's subjective symptoms, while noted to be numerous, have also never been found to result in moderate interference with work, instrumental activities of daily living, or relationships. Further, the noted neurobehavioral effects have not at any point been found to frequently interfere with work or social interactions. The lay evidence of record does not reflect any functional impairment or interference with the Veteran's social or close relationships. VA treatment records are likewise silent for an indication that the Veteran has more than mild impairment in any of the above areas. Thus, there is no lay or medical evidence of a greater than Level 1 impairment in any of these cognitive areas. There is no evidence of a Level 2 or higher impairment in any of these areas in the VA treatment records associated with the claims file.

The only area in which there is some conflicting evidence concerning the severity of the Veteran's impairment symptoms is with respect to memory, attention, concentration and executive function. At the end of the May 2009 report, the examiner stated that based on objective testing the Veteran had both mild (Level 2) memory impairment and moderate (Level 3) impairment in memory, attention, concentration and executive function. May 2009 VA Examination Report at 3. This was after describing the Veteran's memory impairment as "mild" on the previous page, and noting only some weakness in short term memory based on the tests administered. This internal inconsistency within the opinion undermines the probative value of the examiner's determination concerning the severity of the Veteran's memory, attention, concentration and executive function impairment. 

While the Board acknowledges this report, the entirety of the other lay and medical evidence during the period on appeal does not reflect impairment more severe than that contemplated by a Level 1 rating. The Veteran and his girlfriend both stated that his short term memory impairment resulted in symptoms such as forgetting why he went into a room, difficulty with following or remembering recent conversations (repeating himself), and finding the correct words. February 2014 Hearing Transcript at 20-25. These subjective reports are directly contemplated by a Level 1 rating for memory, attention, concentration and executive function impairment. Neither the Veteran nor his girlfriend indicated that his cognitive impairment interfered with his ability to function.

The January 2013 and May 2015 VA examiners both noted that while there were subjective complaints of memory loss of record, there was no objective evidence of memory impairment on testing. VA treatment records, while reflecting occasional complaints of memory and concentration issues, do not indicate that the Veteran had any level of functional impairment coinciding with his reported cognitive impairment, and they contain no complaints from the Veteran of interference with his ability to function in everyday life. 

Thus, based on the entirety of the lay and medical, Board finds that the preponderance of the evidence is against a finding that the Veteran's memory, attention, concentration and executive function impairment was greater than a Level 1 impairment during the course of the appeal. As such, the preponderance of the evidence is against assigning a rating in excess of 10 percent from October 23, 2008 forward under the new rating criteria, as the Veteran has not had greater than a Level 1 impairment in any of the categories used to rate the severity of TBI during the course of the appeal. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

No additional higher or separate compensable ratings under different Diagnostic Codes can be applied in this case at any point during the course of the appeal. The Veteran has at no point been diagnosed with another neurological disorder affecting the brain other than a TBI. 38 C.F.R. § 4.124a, Diagnostic Codes 8000-8025 (2007 & 2015). While the Veteran has reported neurologic symptoms, hearing loss and tinnitus associated with his TBI during the course of the appeal, he is already service-connected for bilateral lower extremity neuropathy, bilateral hearing loss and tinnitus. As such, these complaints are already service-connected and contemplated by their assigned ratings. Further, while the Veteran has also displayed psychiatric symptoms, such as anxiety, irritability, restlessness and insomnia, he is service-connected for posttraumatic stress disorder (PTSD) and has been assigned a 70 percent rating, which contemplates such symptoms. Therefore, these symptoms are already contemplated by the assigned rating for PTSD.

Finally, the Board notes that the Veteran's TBI is manifested by headaches and that subjective symptoms with distinct diagnoses are to be rated separately under the applicable diagnostic code. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015). While the Veteran has alternatively been noted to have migraine or tension headaches of varying severity and frequency, at no point have the headaches been found to be characterized by characteristic prostrating attacks of any frequency, which is required for a compensable rating. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015). Although the Veteran stated in his hearing that he has to lie down on occasion, no physician has stated that this constitutes a prostrating attack, including the May 2015 examiner who examined the Veteran following his hearing. As there is no evidence of characteristic prostrating attacks of any frequency, a separate compensable rating for headaches is not warranted at this time.  Rather, it is more beneficial to the Veteran to consider the headache symptoms as part of his TBI rating under Diagnostic Code 8045.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected TBI. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

In this case, the first Thun element is not satisfied. The Veteran's TBI is manifested by signs and symptoms such as headaches two to three times per week lasting several hours, short-term memory problems, dizziness, sleep disturbance, fatigue, loss of balance and clumsiness, mild slowed thinking, moderately decreased concentration and attention, decision making difficulties, photosensitivity, communication difficulties, delayed reaction time, photosensitivity, and irritability. 

These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the criteria for rating TBI, which directly contemplates impairment to a variety of cognitive areas, as well as all impairment resulting from associated subjective symptoms and neurobehavioral effects. 38 C.F.R. § 4.124a, Diagnostic Code 8045. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, an extraschedular rating for TBI is not warranted at any point during the course of the appeal.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for TBI, PTSD, a low back disability, bilateral lower extremity peripheral neuropathy, bilateral hearing loss and tinnitus. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's TBI combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 10 percent for traumatic brain injury with headaches and earaches is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


